 284DECISIONSOF NATIONALLABOR RELATIONS BOARDJohn Himmer Transfer,Inc. and Teamsters' SteelHaulers Local Union No.800, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,PetitionerJohn Himmer Transfer,Inc., Employer-PetitionerandGeneral Teamsters,Chauffeurs and Helpers Local249, a/w International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.'Cases 6-RC-7156 and 6-UC-102October 31, 1975DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon petitions duly filed under Section 9(b) and(c) of the National Labor Relations Act, as amended,a hearing was held before Hearing Officer Robert L.Flint, Jr., on June 30 and July 1 and 2, 1975. On July9, 1975, the Regional Director for Region 6 issued anorder transferring this case to the National LaborRelations Board for decision. Thereafter, briefs werefiled by the Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error.The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor2 are labororganizations claiming to represent certain employ-ees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c) (1) and 2(6) and(7) of the Act.4.Teamsters' Steel Haulers Local Union No. 800,a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America(hereinafter Local 800 or Petitioner), has petitionedITeamsters Local 249 wasnotifiedof the proceeding,but chose not toattend and took no position in the above proceedings2FraternalAssociation of Special Haulers,LocalUnion No 100,intervened at the hearing on the basis of a showing of interestfiled with theBoard.3The new lease was instituted by Hemmer several months after theorganizing campaign commenced The old lease differs in some particulars221NLRB No. 52for a unit of all owner-operators employed by JohnHemmer Transfer, Inc., and operating out of itsNeville Island, Pennsylvania, terminal. Petitionerand Fraternal Association of Special Haulers, LocalUnion No. 100 (hereinafter Intervenor), contend thatall of the owner-operators are employees and are anappropriate unit. The Employer contends that theowner-operators are independent contractors, andadditionally contends that if the owner-operators arefound to be employees they should be included in thealready existing unit of company drivers representedby General Teamsters, Chauffeurs and Helpers Local249, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(hereinafter Local 249).John Himmer Transfer, Inc. (hereinafter Himmeror Employer), is a Pennsylvania corporation engagedin the hauling of steel and other commodities, withitsonly terminal located at Neville Island, Pennsyl-vania. It is licensed as a common motor carrier undercertificates from both the Pennsylvania Public UtilityCommission (PUC) and the Interstate CommerceCommission (ICC). It is subject to regulationspromulgated by both of these agencies and to thepertinent regulations of the Department of Transpor-tation (DOT).Himmer employs nine drivers tooperate its own equipment; they are in a bargainingunit represented by Teamsters Local 249. In additionto these company drivers, the Employer began in1973, as permitted by the Interstate Commerce Act,to use owner-operators who lease their equipment tothe Employer. In the past year, Himmer has used asmany as 35 owner-operators and drivers of equip-ment owned by multiple owner-drivers.The governmental regulations require the exerciseofmuch control by the Employer over owner-operators. It is required by law that control beexercised over such things as safety of equipment anddrivers, physical health of drivers, identifying mark-erson vehicles, route determinations in certaininstances, and qualification of drivers.The newly revised leases 3 covering the owner-operators' equipment give Himmer the equipment for"Himmer's exclusive possession, control, use andresponsibility," require the owner-operators to identi-fy the equipment with Himmer's name, requireHimmer to provide cargo and public liabilityinsurance, are terminable on 30 days' notice by eitherparty, and prohibit assignment and subletting of theequipment by the owner-operators.from the new one, including a requirement that "before any person otherthan a regular employee of the authorized carrier is assigned to drive theequipment operated under this lease," Hemmer must assure that person'squalificationsThe record does not clearly demonstrate that all of theowner-operators executed new leases In addition, it appears that institutionof the new lease did not change the Employer's operations in any way JOHN HIMMERTRANSFER, INCPrior to Teamsters Local 800's seeking recognition,Himmer used the same employment application formfor its owner-operators as it did for its companydrivers. Signing the application form obligated thesigner to agree to a 30-day probationary period,during which time the employee may be dischargedwithout cause or recourse, and to an agreement thatany misrepresentation constituted grounds for imme-diate dismissal. The application required extensivepersonal information and required the owner-opera-tors to give references of previous employers andcomplete accident andmotor vehicle violationconviction histories. In addition, Himmer made anindependent investigation of the accident and motorvehicle violation records of the applicant. The newapplication requires substantially less information.The Employer attempted to get all the owner-operators to execute new applications. The recordreveals that many of them failed to do so.It is uncontroverted that Himmer unilaterally setsthe percentage of its tariff that it pays its owner-operatorsand does not consult with them indetermining what charges are going to be made to acustomer for a particular haul.All owner-operators are required to display Him-mer insigniaon their trucks and Himmer has givenits regular owner-operators permanent decals. Him-mer maintains liability and cargo insurance for allowner-operators on a fleet basis and provides forworkmen's compensation insurance covering allowner-operators.Owner-operators must make themselves availableat all times to Himmer for dispatch. Himmer in turnperforms all dispatch services for the drivers. Therecord reveals that it is important to Himmer'sbusiness not to miss loads and, thus, Himmer insiststhat all drivers call in immediately after completing aload. In addition, employees are told to call in forinstructions should they have a breakdown. We arepersuaded on the record as a whole that owner-operators are dispatched on an informal senioritybasis after all the company drivers are dispatched.Although the testimony revealed that "some accom-modation is allowed to those owner-operators whodo not wish to make certain trips to certain areas,"and that owners are permitted by the Employer toturn down overwidth or overweight loads, or loadswith which their particular truck might have difficul-ty,we are persuaded that the general workingrelationship includes an understanding that owner-operators are not to refuse loads.4Deaton Truck Lines, Inc,143 NLRB 1372 (1963), enfd 337 F 2d 697(C A. 5, 1964)5We also notethe testimony to the effect that the Employer hasdisciplined owner-operators by refusing to dispatch them for a few days, orby threatening to take such action285There is conflicting evidence as to whether or notthe Employer's regular owner-operators are permit-ted to "trip lease" to other companies. It is clear thatunder the terms of the lease Himmer has the right tocontrol trip leasing and has placed restrictions on it,although after Local 800 sought recognition Himmertold some owner-operators that they could trip leaseas long as work was slow at Himmer.The owner-operators are responsible for mainte-nance and repairs on their equipment. However,Richard Himmer testified that he looks at the trucks,although he is not capable of determining whetherthey will pass governmental safety inspections andrequires the owner-operators to make whateverrepairs he deems necessary. Routing is left to thedriver except in the case of "permit" loads, butHimmer gives the owner-operators instructions as tothe time for pickups and also as to the necessity forany special equipment such as tarps or additionalchains. The record reveals that on occasion Hammerhas specifically told an owner-operator how to load.Inmaking our determination as to the status ofthese owner-operators, we are guided by the commonlawright-of-control test; we must determine whetherthe Employer exercises control over the means usedto achieve the ends desired or merely over the ends tobe achieved.4We apply this test to all the relevantevidence,and do not consider any one factordeterminative.Although we are aware of various aspects whichindicate a degree of freedom exercised by the owner-operators, we find that these factors are outweighedby others which established extensive Employercontrol over the owner-operators and dictate theconclusion that they are employees of the Employer.We rely particularly on the following facts: (1) eitherparty has the right to terminate the lease on 30 days'notice; (2) payments made to the owner-operatorsare unilaterally set by the Employer; (3) the trucksmust display the Employer's insignia; (4) the Em-ployer sets schedules of pickups, dispatching proce-dures, and procedures whereby drivers must remainon call and cannot refuse loads; 5 (5) the Employerpaysworkmen's compensation insurance for theowner-operators; 6 (6) the Employer has the right torestrict trip leasing under the lease provision giving it"exclusive possession, control, use and responsibili-ty" for the equipment; 7 (7) the overall effect of thedegree of control over equipment and personnelrequired by state and Federal regulation of motorcarriers; (8) the extensive amount of information6 In addition,itisundisputed that on one occasiontheEmployerfinancedthe sale of one of its trailers to an owner-operator.7See our dissenting opinion inAce Doran Hauling &Rigging Co,214NLRB No 84 (1974) 286DECISIONSOF NATIONALLABOR RELATIONS BOARDrequired of the owner-operators in the hiring process,as well as the investigation of the background of eachapplicant, including reference to the applicant'sprevious employers; (9) the right of the Employer todischargewithout cause or recourse an employeeduring a 30-day probationary period and to dismissor discharge without recourse any employee at anytime if he or she has made any misrepresentations intheemployee's application; (10) the Employermaintainsliability and cargo insurance for all owner-operators on a fleet basis, pays the Ohio Use tax,pays for all interstate, overweight, overheight, andoverwidthpermits,and providesWest Virginiapermits; (11) the Employer looks at the trucks andrequires the owner-operators to make what repairsthe Employer deems necessary, even if those repairsare not required by any governmental authority; and(12) the Employer often gives instructions withrespect to loading and special equipment.8We turn now to the question of whether the owner-operators are properly an accretion to the existingunit of company drivers. In our opinion, the owner-operators are not an accretion to that unit. Theowner-operators have a sufficiently separate anddistinct community of interest as to warrant separaterepresentation primarily by virtue of the fact thatthey own and lease their equipment. In addition, therecord reveals that they are dispatched for work onlyafter all the company equipment has been dispatchedand further that their compensation is a percentagerate rather than a salary based on an hourly rate.Furthermore, Local 249 has expressed no interest inthese employees.In view of the foregoing, and on the basis of theentire record, we find that the owner-operators areemployees of the Employer within the meaning of theAct, and that the following employees constitute anappropriate unit for collective bargaining within themeaning of Section 9(b) of the Act: 9All owner-operators employed by the Employerat itsNeville Island,Pennsylvania, address,excludingall other employees.109Our dissenting colleague statesthatmanyof the aspects ofcontrollisted by the majority areattributable only to the "extensive governmentalregulation scheme underwhich commoncarriers operate"We believe,nevertheless,that such factorsare clearlypertinentto our consideration ofthe control exercisedby the Employer As theBoard stated inDixieTransport Company,218 NLRB No 187 (1975), in findingthat the owner-operators therein were employees,"While the Board has held that thesefactors are not in themselves determinativeof the drivers' status, they doindicate a degree of actual control exercisedby employers over how driversperform theirwork andas such,regardlessof where theincentive forexercisingsuch controlemanates,are relevantin our inquiry with respect toapplication of the NationalLabor Relations Act "9 In view of our finding that the owner-operatorsconstitute a separate[Direction of Election andExcelsiorfootnoteomitted from publication.]MEMBER PENELLO,dissenting:Idisagree with my colleagues' conclusion that theowner-operators involved herein are employees andnot independent contractors.The entrepreneurial nature of the owner-operator'sposition is reflected by the fact that he is anindividualwith a substantial capital investment inthe equipment which he brings to Employer's service,and which he purchases without any assistance fromthe Employer and then utilizes to produce income forhimself.Himmer played no part in determining themake, weight, style, or financing of the equipment.The owner-drivers pay for their license fees, tires, gasand oil, vehicle maintenance and repairs, and fire,theft,collision,or other vehicle-related insurance.Owner-operators choose the place for state inspec-tion of their vehicles. They also park their vehicleswhere they choose and select their own repairstations, helpers, flagmen, and routes, except in thecaseof overwidth loads where the routes areprescribed in the load permit. The placarding onowner-operators' trucks is different from that on theEmployer's trucks. Owner-operators do not wear anyspecialuniform, they do not participate in theEmployer's benefit program, and they do not receiveany vacation or holiday pay. In addition, theyreceive no cash advances, and tax withholding, socialsecurity, or other deductions are not made from theowner-operators' payments. The Employer does notgive turkeys and liquor to the owner-operators, as itdoes to the company drivers at Christmas time.Moreover, the Employerexercisesvery little day-to-day supervision and control over the owner-opera-tors and has no work rules or written procedures onspeeds, safety, loading, delivery, or pickup.Many of the aspects of control listed by themajority do not stem from the existence of anemployer-employee relationship, but exist only be-cause of and pursuant to the extensive governmentalregulation scheme under which common carriersoperate.For example, application forms, medicalexaminations for drivers, driver tests, displaying ofthe companyinsignia,safety inspections, and manyappropriate unit and should not be accreted to the existing unitof companydrivers, the petitionin Case 6-UC-102 is herebydismissed10Thoughmuch testimony was taken on the status of drivers operatingadditional equipment owned by an owner-driver, the record is clear that, atpresent, there are no persons in thatcategory.Thereare,however, anunspecified number of drivers operating equipment owned by JamesMuter, who does not drive himself. Petitioner contends that the recordevidence is insufficient to make a determination as to the status of Miter'semployees and that they should be permitted to vote under challenge Weagree.In addition,the record raises a question as to the status of someowner-operators who work for Himmer on a casual basis, at least one ofwhom(Richard Eaches)has a full-time job with another company We shallleave this question also to be resolved on challenge. JOHN HIMMER TRANSFER,INC.287of the provisions of the lease, including the provisionfor a 30-day term, are all required by the applicableregulations.The dispatching system is not on any formalseniority basis, but is rather a loose rotation systemdepending on who is available when there is a load.Itappears that an owner-operator can effectivelyrefusea load by just not being available forHimmer's phone call. Although owner-operators arerequested to call in and make themselves availablefor another load, they seem to do so only if they sochoose. I am persuaded on the record as a whole thatowner-operatorsdo refuse loads frequently. Ingeneral,dispatching seems to work on the basis ofmutual accommodation, rather than under the ironrule of Himmer.In my opinion, the provisions in the lease givingHimmer "exclusive possession and control" over theleased equipment are of less significance than theactual practice. Though there was much conflictingtestimony as to whether owner-operators could "triplease," it was at least established that in recentmonths,due to a slackening of business, Himmer hadtold several owner-operators that they could triplease.Furthermore, I am pursuaded, on the record asa whole, that owner-operators have always exercisedconsiderable freedom in trip leasing.The record does not establish that there is anyregularpattern of discipline that Himmer mayemploy to insure compliance with its desired proce-dures.Ido not regard as controlling the fact that thepercentage of the total revenue which is paid toowner-operators is unilaterally set by the Employer.Itiscommonly known that in certain businessrelationships one party to the transaction may be in aposition essentially to fix unilaterally the terms onwhich he will do business with another, but that factdoes not make the other his "employee." The factthat the rate is unilaterally set in this case indicatesno more than that the economic power of Himmerexceeds that of the lessors. Finally, I do not believethat the 30-day termination provision in the lease isinconsistent with an independent contractor relation-ship.Many business relationships are severable onvery short notice, and many others at will.For these reasons, I find that all owner-operatorsleasing equipment to Himmer are small businessmenwho exercise independent judgment and makeindependent determinations as to the work theyperform. Consequently, I conclude that the owner-operators are independent contractors. Accordingly,Iwould dismiss the RC petition and clarify theexisting unit in a manner consistent with my decisionherein.